tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c dec u i l 408a tep qat legend taxpayer a taxpayer b tax preparer e company d roth_ira x roth_ira xx roth_ira xxx roth iray roth irayy dear this is in response to your letter dated date as supplemented by a letter dated date and an email dated date submitted on your behalf by your authorized representative in which you request a ruling under section 408a of the internal_revenue_code code and under sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations have been submitted in support of your request tax_year taxpayer a and taxpayer b made monthly contributions to the roth in march of taxpayer a and taxpayer b met with taxpayer a and taxpayer b referred to collectively as taxpayers are married and file joint returns taxpayer a established roth_ira x roth_ira xx and roth_ira xxx and taxpayer b established roth_ira y and roth_ira yy in date with company d taxpayer a represents that he is the title holder of roth_ira x roth_ira xx and roth_ira xxx taxpayer b represents that she is the title holder of roth_ira y and roth_ira yy the taxpayers’ initial contributions to the roth iras were allocated to the iras from through a cpa to develop a comprehensive retirement_plan the cpa determined that from through the taxpayers had income over the limits for roth_ira contributions and in their contribution exceeded the phased out roth_ira annual contribution limit the taxpayers had never been informed of any income limitations for contributing to roth iras by tax_return_preparer e who had prepared their returns from through their roth_ira contributions as contributions to traditional iras by transfers to traditional_ira accounts with company d acting on the advice of their cpa the taxpayers timely recharacterized taxpayer a and taxpayer b did not discover that there were problems with their eligibility to contribute to a roth_ira unti after the deadline for making timely recharacterizations for code the taxpayers were advised by their attorney to request a ruling for an extension of time to recharacterize the contributions to roth iras as contributions to a traditional_ira for previously filed tax returns for tax years _ contributions to traditional iras the assets have never left the roth iras through as prescribed in sec_408a of the the taxpayers did not request to amend to claim a deduction for through to 20’ the internal_revenue_service service has not independently discovered taxpayer a's and taxpayer b’s failure to make a timely recharacterization based on the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a and taxpayer b be granted a period not to exceed days from the date of this letter_ruling to recharacterize the contributions for tax years roth_ira y and roth_ira yy as contridutions to a traditional ras to roth irax roth_ira xx roth_ira xxx to20 with respect to your ruling_request sec_408a of the code and sec_1 408a- of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 q8 a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to if its request for sec_301_9100-1 relief is have acted reasonably and in good_faith i filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made sec_301 c ii of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in the present case the taxpayers did not become aware of the fact that their income for the tax years through exceeded the level at which contributions to roth iras are permitted untii after the deadlines for making timely recharacterizations had passed therefore the taxpayers were unaware of the necessity of making the election further the taxpayers represent that they relied upon tax preparer e to advise them regarding their ability to make roth_ira contributions and tax preparer e did not inform them about the income limits or raise the fact that the taxpayers’ income had exceeded the limits upon realizing the need to make the election taxpayer a and taxpayer b in a timely manner and before the service discovered the failure to make the election submitted this request for relief under sec_301_9100-3 under the set of circumstances described above taxpayer a and taxpayer b satisfy the requirements of sec_301_9100-3 of the regulations clauses i and v in addition although the statute_of_limitations is closed for most of the years involved the taxpayers are not seeking relief to file amended returns for closed years and granting relief will not result in the taxpayers having a lower tax_liability in the aggregate for all taxable years affected by the election than they would have had if the election had been timely made we find that under sec_301_9100-3 of the regulations granting relief will not prejudice the interests of the government accordingly taxpayer a and taxpayer b are granted granted a period not to exceed days from the date of this letter_ruling to recharacterize the contributions to roth_ira x roth_ira xx roth_ira xxx roth_ira y and roth_ira yy as contributions to traditional iras a copy of this letter has been sent to your authorized representative in accordance with your authorization on file in this office this letter assumes that the above iras qualify under either code sec_408 or code sec_408a at all relevant times this letter is directed only to the taxpayers who requested it code sec_6110 provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact _ ld at - sincerely yours a bile ae oat b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
